Citation Nr: 1146590	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-29 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to an initial compensable disability rating for left Achilles tendonopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to June 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for right wrist disability.  The RO granted service connection, effective July 1, 2003, for left Achilles tendonopathy, and assigned a 0 percent disability rating.  

In a February 2008 decision, the Board denied service connection for right wrist disability and denied a compensable initial rating for left Achilles tendonopathy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an October 2009 rating decision, the RO increased the rating for left Achilles tendonopathy to 20 percent, effective March 11, 2008.  

In a June 2010 decision, the Court vacated the February 2008 Board decision, 
and remanded the right wrist disability service connection and left Achilles tendonopathy initial rating issues for further development and readjudication.

The Veteran's claim for service connection for left wrist disability was denied the August 2003 rating decision.  The Veteran appealed that denial to the Board.  In February 2008, the Board remanded the issue to the RO for the issuance of a statement of the case (SOC).  The RO issued an SOC in April 2008.  In August 2008, the Board remanded the claim for the RO to re-issue the SOC to the Veteran at his most recently identified address.  The RO re-issued the SOC in September 2008.  The Veteran did not submit a timely substantive appeal after the RO 
re-issued the SOC.  Thus, he did not perfect an appeal on the issue of service connection for left wrist disability, and that issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2011).

At this time, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reports current right wrist disability.  He contends that symptoms began during service in 2000 and have continued since.  The Veteran's service treatment records do not contain any report of wrist problems.  VA received the Veteran's claim for service connection for several disorders, including right wrist disability in July 2003.  Because less than a month passed between the Veteran's separation from service and the receipt of his claim, the Veteran's memory of experiences during service was fresh.  Therefore, his 2003 accounts of right wrist symptoms during service are reasonably credible.

The Court found that an August 2003 VA medical examination was inadequate regarding the nature and existence of current disability of the right wrist.  The Board will remand the right wrist issue for a new VA medical examination, with claims file review, to address the nature of any current right wrist disability and to obtain an opinion as to whether any such disability is related to service.  

The Court found that the August 2003 VA examination also was inadequate regarding any functional impairment produced by the left Achilles tendonopathy while that disorder was symptomatic.  The Board notes that the Veteran has since undergone a VA examination in September 2009, during which functional impairment was actively shown.  However, the Court, although likely unaware of the September 2009 VA examination, has ordered that the Board conduct a new examination.  Accordingly, the Board will remand the left Achilles tendonopathy issue for a new VA examination, with file review, to address the current manifestations of the left Achilles tendonopathy.  

In addition, the Board notes that there is a six year gap between VA examinations, and there does not appear to be any post service treatment records dating prior to March 2007.  Therefore, information concerning relevant post service medical records should also be requested from the Veteran.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his left ankle/foot and right wrist conditions since his discharge from service.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those already contained in the claims file.  If any records identified by the Veteran cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for VA joints and feet examinations to address claims regarding the right wrist and left Achilles tendon.  The examiner must review the Veteran's claims file in conjunction with the examination.  All indicated tests should be completed and the results reported.  



	(CONTINUED ON NEXT PAGE)



a. For the wrist, the examiner should indicate whether the Veteran has any disability affecting his right wrist, and should provide a diagnosis for any such disability found.  After reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current right wrist disability arose during service or is otherwise related to service, to include the Veteran's report of experiencing wrist pain during service.  The examiner should explain his or her conclusions and opinions.

b. For the left Achilles tendonopathy, the examiner should conduct a left foot examination as well as an examination of the left ankle.  The examination report should show the range of motion of the left ankle, to include the degree at which pain begins.  The examiner should also address whether functions of the left foot and ankle are impaired due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to include during flare-ups as a result of the left Achilles tendonopathy.  

3.  After completion of the above, review the expanded record and determine if the Veteran's remanded claims can be granted.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


